 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9   ROBERT F. OLEA, JR.,                     )   No. 5:20-cv-00999-PVC
10                                            )
             Plaintiff,                       )   ORDER AWARDING EQUAL
11
                                              )   ACCESS TO JUSTICE ACT
12                  v.                        )   ATTORNEY FEES AND COSTS
13                                            )
     ANDREW SAUL,                             )
14   Commissioner of Social Security,         )
15                                            )
             Defendant.                       )
16
                                              )
17           Based upon the parties’ Stipulation for Award and Payment of Attorney
18   Fees:
19           IT IS ORDERED that the Commissioner shall pay attorney fees and
20   expenses the amount of THREE THOUSAND TWO HUNDRED THIRTY
21   DOLLARS and FIFTY-FOUR CENTS ($3,043.54), and costs under 28 U.S.C. §
22   1920 in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
23   2412(d), 1920, subject to the terms of the above-referenced Stipulation.
24
25   Dated: June 23, 2021
26                             __________________________________________
                               HON. PEDRO V. CASTILLO
27                             UNITED STATES MAGISTRATE JUDGE
28



                                              1
